IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,331




EX PARTE CARLOS LARA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B03-157-1 IN THE 198TH JUDICIAL DISTRICT COURT
FROM KERR COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
of a child and sentenced to thirty-seven years’ imprisonment.  The Fourth Court of Appeals affirmed
his conviction.  Lara v. State, No. 04-05-00065-CR (Tex. App. – San Antonio, March 22, 2006).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file petition for discretionary review pro se. We remanded this
application to the trial court for findings of fact and conclusions of law.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that there is not sufficient evidence to determine
whether or not appellate counsel timely informed Applicant of the right to petition for discretionary
review pro se.   However, based on the affidavit and the information provided by Applicant in
support of his claim, we believe that although appellate counsel did advise Applicant that his
conviction had been affirmed on direct appeal, he did not timely inform Applicant of his right to file
a pro se petition for discretionary review.   Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). 
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for
discretionary review  of the judgment of the Fourth Court of Appeals in Cause No. 04-05-00065-CR
that affirmed his conviction in Cause No. B03-157-1 from the 198th Judicial District Court of Kerr
County.  Applicant shall file his petition for discretionary review with the Fourth Court of Appeals
within 30 days of the date on which this Court’s mandate issues.
 
Delivered: April 28, 2010
Do not publish